PER CURIAM:
Plaintiff Brocsonic Company appeals from a final judgment of the United States District Court for the Southern District of New York, Leonard B. Sand, Judge, dismissing for lack of admiralty jurisdiction the plaintiff shipper’s action seeking damages for misdelivery of cargo stored by the defendant carrier, at plaintiffs request, for some 18 months after the completion of carriage. We affirm substantially for the reasons stated in Judge Sand’s opinion, reported at 120 F.Supp.2d 372 (2000).